Citation Nr: 1234346	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-26 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral plantar keratoma, metatarsal head, due to Taylor's bunion (currently claimed as any left foot disorder).

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an effective date earlier than January 22, 2007, for the assignment of a 10 percent disability rating for service-connected scar, residuals of excision of the left supravicular node. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and July 2008 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania.  The June 2007 decision, in pertinent part, granted an increased rating of 10 percent for the service-connected scar, residuals of excision of the left supravicular node.  The July 2008 decision denied the Veteran's petitions to reopen his previously denied claims of service connection for a left shoulder disorder and a foot disorder; the RO also denied the Veteran's claims of entitlement to service connection for a left ear disorder and tinnitus.  

In February 2010, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  A transcript of that hearing has been associated with his claims file.  During the hearing, the Veteran withdrew his claim for entitlement to service connection for a left ear disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

The Veteran presently seeks to reopen claims of service connection for a left shoulder disorder and a foot disorder, last denied in January 1986.  The Veteran did not appeal the decision, and in order for VA to review the merits of the claim, the Veteran must submit new and material evidence.  The  Board is required to address this issue despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

On the Veteran's December 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), he requested a Travel Board hearing; however, later he changed his request to a Board hearing in Washington, D.C.  The Veteran was then afforded a Decision Review Officer (DRO) hearing in February 2010; however, there is nothing of record that waived the Veteran's previously requested Board hearing.  In June 2012, the Board sent the Veteran a letter in order to clarify what type of hearing the Veteran wanted (Travel Board or Central Office); the Veteran was informed that if he did not respond within 30 days of the letter that it would be assumed that he did not want a hearing and the Board would proceed accordingly.  To date, the Veteran has not responded to the June 2012 clarification letter, thus, the Board finds that the Veteran withdrew his request for a Board hearing. 

Also in June 2012 the Board sent the Veteran a letter in order to clarify the Veteran's current representative.  Throughout the pendency of the appeal the Veteran has had various representatives; in October 1997, the Veteran gave Power of Attorney (POA) to the American Legion; in April 2009 the Veteran gave POA to a private representative who then revoked his POA in October 2009; in November 2009 and June 2010 the Veteran then gave POA to the American Legion; and in October 2010 the Veteran gave POA to a private representative.  However, in May 2012, the American Legion submitted an informal hearing presentation on behalf of the Veteran.  In June 2012, the Board contacted the Veteran in order to determine the Veteran's current representative; the letter detailed the three different choices available to the Veteran and stated that if the Board did not hear from the Veteran or a representative within 30 days then it would be assumed that the Veteran wanted to represent himself.  Since the Veteran never responded to the June 2012 letter the Board finds that the Veteran is currently not represented.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for a left shoulder disorder and a left foot disorder, on the merits, and the issue of service connection for tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left shoulder disorder was denied by the RO in January 1986, in part, because there was no evidence of an in-service diagnosis of a musculoskeletal condition.  The Veteran did not file a timely appeal on the January 1986 rating decision, and new and material evidence was not received within a year of the decision.

2.  In a June 2007 rating decision, the RO denied reopening the Veteran's claim of service connection for a left shoulder disorder because no new and material evidence had been submitted.  The Veteran specifically file a notice of disagreement, however, new and material evidence was received within a year of the decision.

3.  Additional evidence received since the January 1986 RO rating decision is neither cumulative nor redundant of evidence previously of record, relates to previously unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disorder. 

4.  Service connection for a left foot disorder was denied by the RO in January 1986, in part, because there was no evidence of any in-service diagnosis or treatment or a current foot condition.  The Veteran did not file a timely appeal on the January 1986 rating decision, and new and material evidence was not received within a year of the decision.

5.  Additional evidence received since the January 1986 RO rating decision is neither cumulative nor redundant of evidence previously of record, relates to previously unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left foot disorder. 

6.  On January 22, 2007, the RO received a formal claim from the Veteran requesting an increased rating for his scar, residuals of excision of the left supravicular node. 

7.  In the June 2007 decision the Board granted an increased rating of 10 percent for the Veteran's scar, residuals of excision of the left supravicular node; the RO effectuated that decision by assigning an effective date from the date it had received his formal claim on January 22, 2007. 

8.  It was not factually ascertainable that the Veteran's scar, residuals of excision of the left supravicular node met the criteria for a 10 percent rating until a VA examination was performed in April 2007, after his formal claim was received on January 22, 2007.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been received sufficient to reopen the claim for service connection for a left foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The criteria have not been met for an effective date prior to January 22, 2007, for the assignment of a 10 percent disability rating for scar, residuals of excision of the left supravicular node.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondence in March 2007.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria and the effective date that may be assigned.  The Board finds that this was accomplished in the September 2008 Statement of the Case and the March 2007 letter.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.  

Petitions to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will,  therefore, undertake a de novo review of the new and material evidence issue. 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West , 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record. 

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Left Shoulder Disorder

Here, in January 1986 the RO denied service connection for a left shoulder disorder.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection in part because there was no evidence that the Veteran had an in-service diagnosis of a musculoskeletal condition.  The Veteran did not appeal the January 1986 decision and the rating decision became final.  The Veteran then filed a petition to reopen his claim in January 2007, the RO denied the petition to reopen his claim by way of the June 2007 rating decision.  

In July 2007 the Veteran then filed a new petition to reopen his previously denied claim of entitlement to service connection for a left shoulder condition and the February 2008 rating decision denied the Veteran's petition.  Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left shoulder condition, the Board notes that the evidence received since the January 1986 RO rating decision includes private treatment records, VA treatment records, and the Veteran's testimony.  The new evidence includes VA treatment records from September 2007 and October 2007 that note that the Veteran reported that his left shoulder condition symptoms began after his left shoulder surgery that resulted in his service-connected scar.  In addition, the Veteran now states that his left shoulder condition is nerve damage and not a musculoskeletal condition.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the new evidence relates to an in-service event that was not considered by the January 1986  rating decision.  In addition, the Board finds that, in presuming their credibility, the Veteran's statements that his left shoulder has been hurting him since service and began during service go to establishing continuity of symptomatology since his service.  Thus, the Board concludes that evidence submitted since the January 1986 RO rating decision is new and material, and thus the claim for service connection for a left shoulder disorder is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a left shoulder condition is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Left Foot Disorder

Here, in January 1986 the RO denied service connection for bilateral plantar keratoma, metatarsal head, due to Taylor's bunion.  The Veteran did not file a timely appeal and the decision became final.  The RO denied service connection in part because there was no evidence that the Veteran had an in-service diagnosis of a foot condition or that he had a current diagnosed foot condition.  The Veteran did not appeal the January 1986 decision and the rating decision became final.  

In August 2007 the Veteran then filed a new petition to reopen his previously denied claim of entitlement to service connection for a left foot disorder, and the February 2008 rating decision denied the Veteran's petition.  Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a left foot condition, the Board notes that the evidence received since the January 1986 RO rating decision includes private treatment records, VA treatment records, and the Veteran's testimony.  The new evidence includes VA treatment records from October 2007 that show that the Veteran has a current foot condition and underwent debridement for corns.  The newly submitted evidence is not cumulative or redundant; it relates to an unestablished fact necessary to substantiate his claim, and it raises a reasonable possibility of substantiating the claim.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the new evidence relates to a current diagnosed foot condition that was not considered by the January 1986 rating decision.  Thus, the Board concludes that evidence submitted since the January 1986 RO rating decision is new and material, and thus the claim for service connection for a left foot condition is reopened.  

This does not mean that service connection is granted.  Rather, additional development of evidence will be undertaken (see the below remand) before the issue of entitlement to service connection for a left foot disorder is addressed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).   

Earlier Effective Date

The Veteran is seeking an effective date prior to January 22, 2007, for the 10 percent rating assigned for his service-connected scar, residuals of excision of the left supravicular node.  This disability has been rated pursuant to Diagnostic Code 7804, which provides a 10 percent rating for superficial scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7804. 

Generally, the effective date of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1)  (2011).  An exception to this rule is that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) . 

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only where an increase in disability precedes a claim for an increased disability rating.  In other cases, the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998). 

Thus, the Court and VA's General Counsel have interpreted the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27; VAOPGCPREC 12-98 (1998). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  See Kessel v. West, 13 Vet. App. 9   (1999).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p), 3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

In addition, an informal claim may consist of a VA report of examination or hospitalization.  The date of the examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157(b)(1).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In this case, the record shows that the RO granted service connection for scar, residuals of excision of the left supravicular node in a January 1986 rating decision.  The RO assigned a noncompensable rating for this disability, effective from November 27, 1985.  The Veteran appealed and in September 1988 the Board denied the Veteran an compensable rating.  The Veteran did not appeal the September 1988 Board decision and it became final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).  

The RO confirmed and continued the noncompensable rating for the Veteran's scar, residuals of excision of the left supravicular node in rating decisions dated in May 1998 and December 2000.  However, the Veteran made no attempt to appeal either decision by filing a notice of disagreement within one year.  Thus, the May 1998 and December 2000 decisions became final. See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302 , 20.1103.   The fact that these decisions were never appealed, and are therefore final, is significant because the result is that they cannot be altered absent a showing of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.105(a).  And there is no indication the Veteran is collaterally attacking these earlier decisions on the basis of CUE. 

On January 22, 2007, the Veteran filed a formal claim for increased compensation benefits for his scar, residuals of excision of the left supravicular node.  A VA compensation exam in connection with his claim was performed in April 2007.  On examination, the Veteran's scar was measured to be one and a quarter inches by one eighth of an inch.  It was also noted that it was painful and tender to touch but there was no adherence to underlying tissue, the texture was smooth, the scar was stable and superficial, and there was no inflammation, edema, or keloid formation.  It was noted that the color of the scar was slightly lighter than the surrounding skin but there was no gross distortion of any features and no induration, flexibility or limitation of motion.  

Consequently, in a June 2007 decision, the RO granted an increased rating of 10 percent for the Veteran's scar, residuals of excision of the left supravicular node and assigned an effective date of January 22, 2007, the date the formal claim for increase was received.   In July 2007, the Veteran filed a notice of disagreement on the effective date assigned for the 10 percent disability rating; the Veteran then filed a subsequent VA Form 9 in September 2008.  After reviewing the Veteran's claims file, including the Veteran's correspondences, the Board finds that prior to January 22, 2007, no claim for an increased rating was filed nor was it factually ascertainable that the Veteran's scar warranted a compensable rating.  In reaching this decision, the Board has thoroughly reviewed the record but has not found any document or record dated since the December 2000 final decision and prior to the date of claim on January 22, 2007, which could be construed as a claim for increased compensation benefits.  As such, the date of claim in this case was January 22, 2007.  

The Board finds that it was not until after the date of claim, January 22, 2007, that it was "factually ascertainable" that the Veteran's scar, residuals of excision of the left supravicular node met the criteria for a 10 percent rating.  As noted, if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable"; if the increase occurred more than one year prior to the claim, the increase is effective the date of claim; and lastly, if the increase occurred after the date of claim, the effective date is the date of increase.  Harper, 10 Vet. App. at 126-27 ; VAOPGCPREC 12-98 (1998).  

In fact, the Board finds that none of the medical records dated prior to January 22, 2007 (which is the prior date of claim assigned by the RO), shows that the Veteran's scar meets the criteria for a 10 percent rating.  None of the VA treatment records indicate that the Veteran's scar was a superficial scar that was painful on examination, as required for a 10 percent rating under 38 C.F.R. §4.118, Diagnostic Code 7804.  In other words, no medical evidence demonstrates that his scar meets the criteria for a 10 percent rating during the one-year period prior to the date of claim on January 22, 2007.  As such, the 10 percent rating may not be assigned prior to the date of claim on January 22, 2007.  See Harper, supra. 

The record clearly establishes that the Veteran's scar did not meet the criteria for a 10 percent rating prior to the VA examination performed in April 2007.  And since the effective date for an increased rating shall be the date of receipt of claim or the date entitlement arose, whichever is later, there is no legal basis to assign an effective date prior to January 22, 2007, for the10 percent rating.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1) . 


ORDER

As new and material evidence to reopen the claim for service connection for a left shoulder disorder has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

As new and material evidence to reopen the claim for service connection for a left foot disorder has been received, the appeal to this extent is allowed subject to further action discussed herein below.  

An effective date earlier than January 22, 2007, for the award of a 10 percent evaluation for scar, residuals of excision of the left supravicular node is denied.


REMAND

The Board finds that further development is warranted for the now reopened claims of entitlement to service connection for a left shoulder disorder and a left foot disorder and for the issue of entitlement to service connection for tinnitus.  

The Board finds that a remand is warranted in order to obtain the dates of the Veteran's active service and Active Duty for Training (ACDUTRA), as well as obtain any outstanding service treatment records.  The Veteran's claims file does not include any Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214); however, a Beneficiary Identification Records Locator Subsystem (BIRLS) Data sheet establishes active duty dates from April 1981 to July 1981.  The Veteran's original service treatment records are not of record; however, copies of the Veteran's service treatment records are of record.  The Board notes that there is no Report of Medical Examination for Separation or Report of Medical History for Separation in the Veteran's photocopied service treatment records; however, there are service treatment records from April 1983, June 1984, and July 1985.  In addition, the claims file does not contain personnel records identifying precisely when the Veteran served on ACDUTRA and Inactive Duty for Training (INACDUTRA).  On Remand, AOJ should take efforts to obtain the Veteran's complete personnel records and any other records that will verify his dates of active duty service and service in ACDUTRA and INACDUTRA.  The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA. Moreover, the RO/AMC must obtain all of the Veteran's outstanding service treatment records.  If additional records cannot be obtained the RO/AMC must document all steps taken. 

The Board notes that the Veteran has not been afforded VA examinations for his left shoulder condition, left foot condition, and tinnitus.  An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left Shoulder Disorder

According to the Veteran's copied service treatment records, in June 1981 he had enlarged axillary and inguinal nodes removed from his left shoulder; the Veteran is currently service-connected for the scar that resulted from this surgery.  In July 1981 it was noted that the Veteran had pain on the left side of his neck and shoulder following the removal of the nodes and that there was a clicking sound on abduction and internal rotation of the left shoulder.  In September 2007 the Veteran underwent physical therapy for his left shoulder and he reported that his symptoms began when a tumor was received during his military service.  While the Veteran was afforded a VA examination in April 2006 for his scar the VA examiner stated that he could not address the issue of damage done in removing the lymph node to various nerves because he was only authorized to perform a scar exam.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of a left shoulder condition; to include whether any current diagnoses is at least likely as not related to his military service. 

Left Foot Disorder 

The Veteran's copied service treatment records include an August 1983 treatment for pain on the bottom of his left foot and he was diagnosed with corns or bunions and was put on light duty for two days.  Additionally, there is a June 1984 Screening Note of Acute Medical Care and the Veteran was diagnosed with an infection and a blister.  The Board notes that as noted above, these treatment records are not within the Veteran's confirmed dates of active duty (April 1981 to June 1981); however, after the Veteran's dates of active duty, ACDUTRA, and INACDUTRA are obtained then the Veteran should be afforded a VA examination to determine the current nature and etiology of any left foot condition.  The Board notes that the Veteran was seen at the VA in October 2007 for debridement of calluses and nails.  

Tinnitus

The Veteran testified that his tinnitus is the result of nerve damage from his in-service left shoulder surgery.  The Board notes that in December 1997 the Veteran was diagnosed with tinnitus; however, it was related to an upper respiratory infection.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's tinnitus; to include, if it is at least likely as not related to the Veteran's military service, specifically his in-service surgery.

Prior to any VA examination the RO should take efforts to obtain copies of any pertinent outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO/AMC shall obtain any pertinent outstanding treatment records.  If any records sought are not obtained, the RO/AMC must notify the Veteran of the records that were not obtained, the efforts taken to obtain them, and the further action to be taken.  

2.  The RO/AMC shall verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA.  VA should also request any outstanding service treatment records for the Veteran's military service.  

The RO/AMC should continue efforts to procure the relevant records relating to the Veteran's service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

3.  The Veteran shall be scheduled for a VA examination to ascertain the nature and etiology of his left shoulder condition.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions.  The VA examiner should answer all of the following questions:   

(a)  Does the Veteran have a current diagnosed left shoulder disorder, including any nerve damage/condition?

(b)  If so for each diagnosed left shoulder condition, the VA examiner should opine as to whether it is at least likely as not that such condition had its onset during his active service, to include his in-service surgery? 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology

If the examiner is unable to provide any of the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  After the Veteran's dates of active duty, ACDUTRA, and INACDUTRA have been obtained, the Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his left foot disorder.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions.  The VA examiner should answer all of the following questions:   

(a)  Does the Veteran have a current diagnosed left foot disorder?

(b)  If so for each diagnosed left foot disorder, the VA examiner should opine as to whether it is at least likely as not that such condition had its onset during his active service? 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology

If the examiner is unable to provide any of the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

5.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of his tinnitus.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner must carefully review the Veteran's claims file and discuss all rationale for his/her opinions.  The VA examiner should answer all of the following questions:   

(a)  Does the Veteran have a current diagnosis of tinnitus?

(b)  If so, the VA examiner should opine as to whether it is at least likely as not related to his active service, to include his in-service surgery? 

The examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology

If the examiner is unable to provide any of the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination - for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones, 23 Vet. App. at 390.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


